In an action upon a series of promissory notes, commenced pursuant to CPLR 3213, defendant Jay Felner appeals from (1) so much of an order of the Supreme Court, Nassau County, dated June 28, 1976, as granted the branch of plaintiffs motion which sought summary judgment as against him and (2) the judgment of the same court entered thereon on October 1, 1976. Judgment reversed and order reversed insofar as appealed from, with one bill of $50 costs and disbursements to cover both appeals, and the said branch of the motion denied. Defendant Felner is directed to serve and file his answer within 20 days after entry of the order to be made hereon. In our opinion a triable issue exists with respect to the meaning of the January 13, 1976 writing entitled "Payment Acknowledgment and Waiver of Lien”. By that writing, the plaintiff agreed to accept a series of 24 promissory notes from the defendants, payable monthly, in full satisfaction of the balance of the sum due it for work performed. It also agreed that in consideration therefor, it thereby waived any and all liens, claims or right of liens. From the face of the writing it cannot be determined whether the defendants are precluded from raising as a defense to this action the alleged failure of the plaintiff to properly perform the work. Under the circumstances, summary judgment should not have been granted (see Century Constr. Corp. v Friedman, 40 AD2d 1033). Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.